Exhibit 10.3

 

LOGO [g801814ex10_3head.jpg]

 

ARBEITSVERTRAG     EMPLOYMENT CONTRACT

 

Zwischen

 

   

 

Between

 

HeartWare GmbH     HeartWare GmbH Kugelfangtrift 10     Kugelfangtrift 10 30179
Hannover     30179 Hannover

 

(im folgenden “Gesellschaft” genannt)

   

 

(hereinafter referred to as “Company”)

 

und

 

   

 

and

 

Frau

Dr. Katrin Leadley

Karwendelstr. 15

82152 Krailling Deutschland

 

   

Mrs.

Katrin Leadley, MD

Karwendelstr. 15

82152 Krailling, Germany

 

(im folgenden “Mitarbeiterin” genannt)

 

   

(hereinafter referred to as “Employee”)

 

wird folgender Arbeitsvertrag geschlossen:     the following Employment Contract
is concluded:

 

§ 1

   

 

§ 1

Beginn und Dauer des

Arbeitsverhältnisses

   

Commencement and Duration

of Employment Contract

 

Das Arbeitsverhältnis beginnt zum 01.09.2014 und besteht unbefristet.     The
Employment Contract commences on 01st September 2014 and continues for an
unlimited period.

 

§ 2

   

 

§ 2

Grundlagen des Arbeitsverhältnisses

 

   

Basis of Employment

 

1.  

Die Mitarbeiterin wird von zu Hause aus tätig werden. Es wird erwartet und ist
nach dem Wesen dieses Vertrages erforderlich, dass die Mitarbeiterin regelmäßig
Dienstreisen unternimmt und bei Bedarf an anderen Orten innerhalb Deutschlands,
aber auch im europäischen und außereuropäischen Ausland tätig wird.

 

    1.  

The Employee will basically perform her employment duties from her home.
However, it is expected and implied in this contract that the Employee travels
for work purposes on a regular basis and will also work at other places within
Germany as well as in foreign countries within or outside Europe.

 

2.   Für das Arbeitsverhältnis gelten die betrieblichen Regelungen und ergänzend
die allgemeinen gesetzlichen Vorschriften nach deutschem Recht in der jeweils
gültigen Fassung, soweit in diesem Vertrag nichts anderes vereinbart ist.     2.
  The Company arrangements as far as work is concerned as well as the valid
statutory provisions according to German law shall be part of this contract,
unless otherwise stipulated.

 

  

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

3.      

  Die Mitarbeiterin wird der Gesellschaft ihre ganze Arbeitskraft widmen und
ihre Interessen wahren. Die Übernahme einer entgeltlichen und unentgeltlichen
Nebentätigkeit im beruflichen Bereich bedarf der vorherigen schriftlichen
Zustimmung der Gesellschaft. Die Gesellschaft wird ihre Zustimmung unverzüglich
erteilen, sofern nicht berechtigte Interessen entgegenstehen.     3.   The
Employee will devote her entire working hours to take care of the Company’s
interest. Any additional professional occupation, whether paid or unpaid,
requires the previous written consent of the Company. The Company shall provide
its consent immediately unless there is contrary legitimate interest. § 3     §
3 Tätigkeit     Job Description

1.      

  Die Mitarbeiterin wird eingestellt als “Chief Medical Officer” (“CMO”).     1.
  The Employee shall be engaged as Chief Medical Officer (“CMO”).

2.      

  Die Gesellschaft behält sich vor, der Mitarbeiterin andere gleichwertige und
zumutbare Aufgaben zuzuweisen, die ihren Vorkenntnissen und Fähigkeiten
entsprechen. Macht die Gesellschaft hiervon Gebrauch, so ist sie verpflichtet,
die bisherige Vergütung weiter zu zahlen.     2.   The Company reserves the
right to engage the Employee in other equal and reasonable activities which
correspond with her previous knowledge and capabilities. Should the Company
avail itself of this right, it shall continue to pay the same amount of salary
as beforehand. § 4     § 4 Arbeitszeit     Working Hours

1.      

  Die regelmäßige Arbeitszeit beträgt 40 Stunden wöchentlich.     1.   The
regular working hours shall be 40 hours per week.

2.      

  Die Verteilung der Arbeitszeit richtet sich nach den betrieblichen
Erfordernissen.     2.   The working time shall be distributed in accordance
with the requirements of the business.

3.      

  Soweit es aus dienstlichen Gründen notwendig ist, verpflichtet sich die
Mitarbeiterin, Mehrarbeit im Rahmen der gesetzlichen Bestimmungen zu leisten.  
  3.   The Employee shall be obliged to work overtime insofar as this is legally
permissible.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

 

§ 5

Vergütung

     

§ 5

Remuneration

1.      

  Die Mitarbeiterin erhält ein Bruttogehalt in Höhe von € 276.000,00 jährlich,
welches in 12 gleichen monatlichen Teilen in Höhe von € 23.000,00 ausgezahlt
wird.     1.   The Employee shall receive an annual gross salary of €
276,000.00, which will be paid in twelve equal monthly installments in an amount
of € 23.000,00.

2.      

  Darüber hinausgehende Gratifikationen, Leistungen oder sonstige
Sonderzahlungen sind freiwillig und begründen auch bei wiederholter Zahlung
keine Verpflichtung der Gesellschaft für die Zukunft. Dieser
Freiwilligkeitsvorbehalt gilt nicht für Bonuszahlung nach Ziffer 3 dieser
Vorschrift.     2.   Further bonuses or other extra payments are without
prejudice for the future and do not constitute any obligation whatsoever on
behalf of the Company. This shall not apply to the bonus payment under Paragraph
3.

3.      

  Die Mitarbeiterin nimmt nach den folgenden Maßgaben am Bonusprogramm der
Gesellschaft teil:     3.   The Employee shall under the following terms and
conditions participate in the Company’s bonus program:

•     

  In Abhängigkeit ihrer persönlichen Leistung und dem Gesamtergebnis der
Gesellschaft innerhalb eines Kalenderjahres (“Bemessungszeitraum”) erhält die
Mitarbeiterin eine jährliche Bonuszahlung.     •   Depending on her individual
performance and on the performance of the Company within a calendar year
(“Assessment Period”) the Employee shall receive an annual bonus payment.

•     

  Beginnt das Arbeitsverhältnis nach dem Beginn des Bemessungszeitraums, wird
eine etwaige Bonuszahlung anteilig ausgekehrt. Eine Bonuszahlung erfolgt nicht,
wenn das Arbeitsverhältnis nach dem 30.09. beginnt.     •   If the employment
relationship commences after the beginning of the Assessment Period, bonus
payments (if any) shall be pro-rated. No bonus payments shall be made if the
employment relationship commences after 30 September.

•     

  Die Höhe der Bonuszahlung wird nach Wahl der Gesellschaft festgelegt werden.
Als Target gelten 40% der jährlichen Brutto-Vergütung gemäß § 5 Ziffer 1.     •
  The amount of the bonus payment shall be determined at the Company’s
discretion and shall be targeted at 40 % of the annual gross remuneration under
Section 5, Paragraph 1.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

•   Etwaige Bonuszahlungen erfolgen innerhalb des ersten Quartals nach dem Ende
des Bemessungszeitraumes (Auszahlungszeitpunkt).     •   The bonus payment – if
any - shall be made within the first quarter after the end of the Assessment
Period (Payment Date) •   Es besteht kein Anspruch auf eine Bonuszahlung, wenn
das Arbeitsverhältnis im Auszahlungszeitpunkt nicht mehr besteht. Dieses gilt
nicht, sofern das Anstellungsverhältnis endete, die Mitarbeiterin aber bei der
HeartWare, Inc. (“HeartWare”) in den Vereinigten Staaten eine Anstellung
aufgenommen hat . Anteilige Zahlungen erfolgen nicht.     •   The Employee is
not entitled to a bonus payment if the employment relationship has ended before
the Payment Date, unless the employment relationship has ended and Employee has
commenced employment with HeartWare, Inc. in the United States (“HeartWare”).
There shall be no pro-rata payments. •   Ein Anspruch besteht weiterhin nicht,
wenn sich das Arbeitsverhältnis zum Auszahlungszeitpunkt in einem gekündigten
Zustand befindet. Dies gilt nicht, wenn die Kündigung aus Gründen erfolgt, die
der Mitarbeiter nicht zu vertreten hat, insbesondere aus betriebsbedingten
Gründen.     •   Furthermore the Employee is not entitled to a bonus payment if
the employment relationship has been terminated on the Payment Date, unless the
termination was caused by circumstances beyond the Employee’s influence, e.g.
urgent operational reasons. 4. Das Board der HeartWare International, Inc. hat
bereits durch Beschluss der Gewährung von 15.000 “Restricted Stock Units”
zugestimmt. Restricted Stock Units stellen die Verpflichtung der Gesellschaft
dar, an die Mitarbeiterin die entsprechende Anzahl von Aktien bei Erreichen
bestimmter Auflagen und Bedingungen auszugeben. Die Restricted Stock Units
würden sodann in vier gleichen Tranchen jeweils im Zeitpunkt der ersten vier
Jahrestage der Gewährung der Restricted Stock Units (“Datum der Gewährung”) und
gemäß der von der Geschäftsführung nach ihrem eigenen Ermessen erstellten
sonstigen Auflagen und Bedingungen sowie im Einklang mit der bisherigen Übung
ausgegeben. Die Ausgabe der Restricted Stock Units ist davon abhängig, dass die
Mitarbeiterin jeweils im Zeitpunkt der vorbezeichneten Jahrestage bei der
Gesellschaft oder HeartWare, Inc. beschäftigt ist. Das “Datum derGewährung” ist
das Datum des Beginns derBeschäftigung der Mitarbeiterin bei der Gesellschaft.  
 

4.

  The Board of Directors of HeartWare International, Inc. (the “Board”) has
already approved to the grant of 15,000 restricted stock units to the Employee.
Restricted stock units represent the Company’s commitment to issue to the
employee that number of shares of common stock upon the satisfaction of
specified terms and conditions. The restricted stock units would vest in four
equal installments on each of the first four anniversaries of the date the
restricted stock units are granted (“Grant Date”) and on such other terms and
conditions as the Board shall determine in its sole discretion at the time of
grant generally consistent with past practice. Vesting of restricted stock units
are subject to the employee continuing to be employed by the Company or
HeartWare, as of an anniversary date. The “Grant Date” will be the commencement
date of the Employee with the Company.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

5.   Geleistete Mehrarbeit ist mit dem Gehalt abgegolten, soweit die Mehrarbeit
nicht mehr als 25 % der regelmäßigen Arbeitszeit gemäß § 4 Abs. 1 übersteigt.
Darüber hinausgehende Mehrarbeit wird nur vergütet, wenn die Mehrarbeit von der
Gesellschaft angeordnet oder ausdrücklich genehmigt wurde.     5.   The
remuneration includes salary for overtime as far as the overtime does not exceed
25 % of the regular working hours according to sec. 4 para. 1. Overtime beyond
this level will only be paid for if the overtime is directed or approved by the
Company. § 6       § 6 Auslagenersatz       Expenses Auslagen, die der
Mitarbeiterin im Rahmen ihrer dienstlichen Tätigkeit für die Gesellschaft
entstehen, werden von der Gesellschaft im Einklang mit der jeweils gültigen
Fassung der Reise- und Kostenerstattungsrichtlinie der Gesellschaft nach Vorlage
von Belegen ersetzt. Die Gesellschaft entscheidet darüber, ob die Auslagen im
Rahmen der dienstlichen Tätigkeit der Mitarbeiterin entstanden sind. Die
Mitarbeiterin hat die Belege für ihre Ausgaben bis zum Ende des Kalendermonats,
in dem die Ausgaben entstanden sind, der Gesellschaft vorzulegen.     Expenses
which arise in the course of the Employee’s execution of her duties for the
Company will be compensated by the Company on the basis of supporting documents
consistent with the Company’s travel and expense reimbursement policy in effect
at the time. It is at the Company’s discretion to decide whether or not the
expenses arose in the course of the Employee’s execution of her duties. The
Employee is obliged to present the documentary proof of her expenses to the
Company prior to the end of the month in which they arose.

§ 7

Arbeitsverhinderung

   

§ 7

Inability to work

1.   Wird die Mitarbeiterin durch Arbeitsunfähigkeit infolge Krankheit, Unfall
oder einem sonstigen Grund     1.   In the event that the Employee is unable to
perform her work due to sickness, accidents or any other reason without any

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

  vorübergehend an ihrer Dienstleistung gehindert, ohne dass sie hieran ein
Verschulden trifft, so wird das Gehalt nach den gesetzlichen Bestimmungen
weitergezahlt.       fault on their part, the Company shall continue to pay the
remuneration in accordance with German statutory law. 2.   Bei
Arbeitsverhinderung ist die Gesellschaft unverzüglich über die Gründe und die
voraussichtliche Dauer zu unterrichten.     2.   The Employee shall be obliged
to inform the Company of any inability to work and the expected duration of such
an inability. The Employee shall give reasons for the inability to work. 3.  
Ist die Arbeitsverhinderung durch Krankheit verursacht, so ist die
Arbeitsunfähigkeit außerdem spätestens am dritten Kalendertag durch Vorlage
einer ärztlichen Bescheinigung nachzuweisen. Dauert die Arbeitsunfähigkeit
länger als in der Bescheinigung angegeben, so ist innerhalb von drei Tagen eine
neue Bescheinigung einzureichen.     3.   In the case of sickness, the Employee
shall be obliged to present a doctor’s certificate of inability to work giving
the probable duration thereof before the end of the third calendar day from the
beginning of inability to work. Should the inability to work last longer than
given in the doctor’s certificate a new doctor’s certificate shall be submitted
within three days.

§ 8

Urlaub

   

§ 8

Vacation

1.   Die Mitarbeiterin hat einen Anspruch auf einen Erholungsurlaub von 30
Arbeitstagen je Kalenderjahr.     1.   The Employee will be entitled to 30 days
vacation for each calendar year. 2.   Zeitpunkt und Dauer des Urlaubs sind mit
dem zuständigen Vorgesetzten abzustimmen.     2.   The date and the duration of
the vacation are to be agreed upon with the Company’s management. 3.   Der
Urlaub ist im Urlaubsjahr = Kalenderjahr zu nehmen. Er erlischt nach Ablauf des
Kalenderjahres, es sei denn, dass er aus betrieblichen Gründen, mit Zustimmung
der Gesellschaft oder wegen Krankheit nicht genommen werden konnte. Bei
Beendigung des Arbeitsverhältnisses erfolgt eine etwaige Urlaubsabgeltung nur
bis zur Höhe des gesetzlichen Mindesturlaubs.     3.   The vacation is to be
taken within the calendar year. After the end of the calendar year the Employee
will not be entitled to carry over vacation days unless it could not be taken
due to sickness or for Company reasons approved by the Company prior to
year-end. If the employment relationship ends the Employee shall be entitled to
payments for accrued vacation (if any) only up to the statutory minimum vacation
entitlement.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

§ 9

Verschwiegenheitspflicht

   

§ 9

Secrecy

1.   Die Mitarbeiterin verpflichtet sich, über alle nicht allgemein bekannten
Firmenangelegenheiten, die der Mitarbeiterin anvertraut wurden oder die ihr
anderweitig bekannt geworden sind, gegenüber dritten Personen Verschwiegenheit
zu wahren. Diese Schweigepflicht erstreckt sich insbesondere auf Angelegenheiten
anderer Firmen, mit denen die Gesellschaft wirtschaftlich oder organisatorisch
verbunden ist, auf Informationen betreffend die Geschäftsstruktur, die Kunden-
und Lieferantenbeziehungen, technisches Know-How und/oder andere Marketing,
Handels- oder technische Informationen. Diese Verpflichtung dauert über das Ende
des Arbeitsverhältnisses hinaus fort.     1.   The Employee shall not disclose
to any third party, any confidential, technical or other business information
which has been entrusted to Employee, or which has otherwise become known to
Employee and which relates to the Company or its business. In particular, no
information may be disclosed concerning the matters of affiliated companies, the
organization of the business, relationships with customers and suppliers and the
technical know-how as well as other marketing, commercial and technical
information related to the Company. This obligation shall not expire upon
termination of employment but shall remain in force. 2.   Geschäftliche
Protokolle und Berichte jeder Art, einschließlich persönlicher Notizen
betreffend geschäftliche Aktivitäten und sonstiger Geschäfte sind sorgfältig zu
behandeln und unter Verschluss zu halten und nur für geschäftliche Zwecke zu
verwenden. Es ist nicht gestattet, Kopien oder Abschriften, auch nicht
auszugsweise, von Zeichnungen, Berechnungen, Statistiken und dergleichen oder
von anderen geschäftlichen Protokollen oder dergleichen anzufertigen, sofern
dies nicht für geschäftliche Zwecke erfolgt.     2.   Business record of any
kind, including private notes concerning Company affairs and activities, shall
be carefully kept, maintained as confidential and shall be used only for
business purposes. It is not permitted to make copies or extracts or duplicates
of drawings, calculations, statistics and the like of any other business records
or purposes other than for the Company’s business. 3.   Bei Beendigung des
Dienstverhältnisses ist die Mitarbeiterin verpflichtet, alle Gegenstände, die
der Gesellschaft gehören und alle Schriftstücke, Korrespondenzen,
Aufzeichnungen, Computerdateien, Entwürfe, Kopien und dergleichen, die die
Angelegenheiten der Gesellschaft betreffen und sich noch in ihrem Besitz
befinden, unverzüglich an die Gesellschaft herauszugeben. Ein
Zurückbehaltungsrecht oder das Recht Kopien anzufertigen, besteht nicht.     3.
  Upon termination of employment, the Employee shall immediately return to the
Company all things belonging to the Company and all documents, correspondence,
notes, business records, computer data, drafts, copies and similar records in
her possession and concerning the business of the Company. The Employee does not
have a right to withhold such records or to make or to retain copies.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

§ 10

Kündigung des

Arbeitsverhältnisses

   

§ 10

Termination of the Employment

Relationship

1.   Dieser Vertrag kann von beiden Parteien mit einer Frist von 3 Monaten zum
Monatsende ordentlich gekündigt werden.     1.   This agreement can be
terminated by both parties with an ordinary termination period of 3 months to
the end of a month.   Das Recht beider Parteien zur ausserordentlichen Kündigung
aus wichtigem Grund bleibt hiervon unberührt. Zwingende gesetzliche
Kündigungsfristen, die für Kündigungen durch die Gesellschaft gelten, gelten in
gleicher Weise für Kündigungen durch den Mitarbeiter.       This does not affect
the right of both parties to terminate this contract for good cause. Terms of
notice, which are compulsory as a matter of law applicable to the notice of
termination by the Company shall be compulsory with respect to the notice of
termination by the Employee as well.   Im Falle der Kündigung behält sich die
Gesellschaft das Recht vor, den Mitarbeiter mit sofortiger Wirkung unter
Fortzahlung seines Gehalts freizustellen.       Should notice of termination be
given, the Company shall have the right to release the Employee with immediate
effect. Employee’s claim to salary for the notice period shall not be affected
by such suspension. 2.  

Sollte die Mitarbeiterin keine Erlaubnis zur Arbeit in den Vereinigten Staaten,
die ihr die bereits geplante Arbeitsaufnahme bei der HeartWare Inc. ermöglicht,
zum oder vor dem 01.10.2015 erhalten, steht beiden Parteien ein
außerordentliches Kündigungsrecht mit einer Frist von drei Monaten zum Ende
eines Kalendermonats zu.

    2.  

In case the employee does not obtain authorization to work in the United States
on or before October 1, 2015 to allow her to commence the already planned work
with HeartWare Inc. in the USA both parties have the right, to terminate this
Employment extraordinary with a notice period of three months to the end of the
calendar month.

3.   Die Kündigung bedarf der Schriftform.     3.  

Notice of termination shall be given in

writing.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

4.   Das Arbeitsverhältnis endet spätestens am Schluss des Monats, in dem die
Mitarbeiterin das gesetzliche Rentenalter erreicht, ohne dass es einer Kündigung
bedarf.     4.   The employment relationship shall terminate at the end of the
month in which the Employee reaches the statutory pension age without
termination notice being required.

§ 11

Nachvertragliches Wettbewerbsverbot

   

§ 11

Postcontractual Noncompetition clause

1.   Der Mitarbeiterin ist es untersagt, für die Dauer von 1 (einem) Jahr nach
Beendigung des zwischen den Parteien bestehenden Arbeitsverhältnisses in
selbständiger, unselbständiger und sonstiger Weise, weder mittelbar noch
unmittelbar, weder für eigene noch für fremde Rechnung für ein Unternehmen im
Gebiet der Mitgliedstaaten der Europäischen Union und den USA
(“Wettbewerbsgebiet”) tätig zu werden, welches mit der Gesellschaft im direkten
oder indirekten Wettbewerb steht, einen solchen Wettbewerb fördert oder mit dem
Wettbewerbsunternehmen verbunden ist (“Konkurrenztätigkeit”). Direkte und
indirekte Wettbewerber sind definiert als Unternehmen, die Produkte entwickeln,
herstellen und / oder vertreiben, die zu den Produkten der Gesellschaft im
Wettbewerb stehen, insbesondere ventrikuläre Unterstützungssysteme (VAD –
Ventricular Assist System).     1.   The Employee shall be prohibited for the
period of one (1) year after the cessation of the employment relation existing
between the Parties from becoming active in a self-employed, employed or other
fashion, either directly or indirectly, for her own account or for the account
of a third party, for any enterprise in the territory of the member states of
the European Union and the United States of America (“Competitive Territory”)
that competes with the Company directly or indirectly, promotes such competition
or is affiliated with a competing company (“Competitive Activity”). Direct and
indirect competitors are hereby defined as enterprises that develop, produce
and/or market products that compete with the Company’s products, particularly
ventricular assist devices (VADs). 2.   In gleicher Weise ist es der
Mitarbeiterin untersagt, während der Dauer dieses Verbots ein solches
Unternehmen zu errichten, zu erwerben oder sich hieran unmittelbar oder
mittelbar zu beteiligen. Von diesem Verbot ausgenommen sind Beteiligungen an bis
zu einer Höhe von 5,0 % des stimmberechtigten Kapitals.     2.   In the same
fashion, the Employee shall be prohibited throughout the term of this
prohibition from forming or acquiring such an enterprise or taking direct or
indirect shares therein. Exempt from this prohibition shall be shareholdings of
up to 5.0% of the voting capital. 3.   Für die Dauer des Verbots erhält die    
3.   For the duration of the prohibition, the Employee shall receive an
indemnity of

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

  Mitarbeiterin eine Entschädigung in Höhe der Hälfte der von ihr zuletzt
bezogenen vertragsgemäßen Leistungen (§ 74 HGB).       one-half of her most
recently received contractual benefits (§ 74 of the Commercial Code). 4.   Auf
die Entschädigung muss sich die Mitarbeiterin andere Bezüge vollumfänglich
anrechnen lassen. Der Mitarbeiter hat über anderweitige Einkünfte zum Ende eines
jeden Quartals unaufgefordert Auskunft zu geben; die Auskunft ist auf
Anforderung zu belegen.     4.   The Employee must allow the full scope of any
other remuneration to be credited towards the indemnity. The Employee must
provide information about any other income as of the end of each quarter,
without need of request; proof of the information must be furnished upon
request. 5.   Endet der Vertrag aufgrund des Eintritts der Mitarbeiterin in den
vorzeitigen oder endgültigen Ruhestand, so entfallen die Regelungen der
vorstehenden Ziffern 1. bis 4.     5.   If the Agreement ceases because the
Employee goes into early retirement or reaches definitive retirement age, the
provisions in Paragraphs 1 to 4 shall no longer be applicable. 6.   Für jede
Handlung, durch die die Mitarbeiterin das Verbot gemäß vorstehenden Ziffern 1.
und 2. schuldhaft verletzt, hat sie eine Vertragsstrafe in Höhe von € 25.000,00
zu zahlen.     6.   For each act through which the Employee negligently breaches
the prohibition pursuant to Paragraphs 1 and 2, the Employee must pay a
contractual penalty in the amount of € 25,000.00. 7.   Besteht die
Verletzungshandlung in der kapitalmäßigen Beteiligung an einem
Wettbewerbsunternehmen oder der Eingehung eines Dauerschuldverhältnisses (z.B.
Arbeits-, Dienst-, Handelsvertreter- oder Beraterverhältnis), wird die
Vertragsstrafe für jeden angefangenen Monat, in dem die kapitalmäßige
Beteiligung oder das Dauerschuldverhältnis besteht, neu verwirkt
(Dauerverletzung). Mehrere Verletzungen lösen jeweils gesonderte Vertragsstrafen
aus, ggf. auch mehrmals innerhalb eines Monats. Erfolgen dagegen einzelne
Verletzungshandlungen im Rahmen einer Dauerverletzung, sind sie von der für die
Dauerverletzung verwirkten Vertragsstrafe mit umfasst.     7.   If the
infringement act consists in a capital investment in a competing enterprise or
the entry into a recurring obligation (e.g. employment, service, commercial
representative or consultant relation), the contractual penalty shall be
forfeited again for each initiated month in which the capital investment or the
recurring obligation exists (persistent breach). Several breaches shall each
trigger separate contractual penalties, even several times within one month. If,
in contrast, individual acts of infringement occur within the framework of a
single persistent breach, they shall be encompassed by the contractual penalty
forfeited for the persistent breach. 8.   Die Geltendmachung von Schäden, die
über die verwirkte Vertragsstrafe hinausgehen, bleibt vorbehalten, das     8.  
The right to assert claims beyond the forfeited contractual penalty shall hereby
reserved; this shall also apply to the assertion

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

  Gleiche gilt für die Geltendmachung aller sonstigen gesetzlichen Ansprüche
oder Rechtsfolgen aus einer Verletzung.       of all other claims and legal
consequences from the breach that are stipulated by law. 9.   Die Gesellschaft
kann auf die Einhaltung des Wettbewerbsverbotes jederzeit verzichten, sowohl
während des Anstellungsverhältnisses als auch danach. Im Falle eines Verzichts
wird die Mitarbeiterin von der Verpflichtung zur Unterlassung nach vorstehenden
Ziffern 1. und 2. mit sofortiger Wirkung frei, während die Pflicht der
Gesellschaft zur Zahlung der Entschädigung gemäß vorstehender Ziffer 3. sechs
Kalendermonate nach Ausspruch des Verzichts endet.     9.   The Company may
waive the observance of this Covenant Not to Compete at any time, both during
the employment relation and thereafter. In the event of a waiver, the Employee
shall be free of the desistance obligation in accordance with Paragraphs 1 and 2
with immediate effect, while the duty of the Company to pay the indemnity
pursuant to Paragraph 3 shall cease 6 calendar months after declaration of the
waiver.

§ 12

Sonstige Vereinbarungen

   

§ 12

Subsidiary Agreement

1.   Dieser Vertrag unterliegt deutschem Recht.     1.   The employment contract
shall be governed by German law. 2.   Die deutsche Fassung dieses Vertrages ist
die allein maßgebliche und bindende.     2.   The German version of this
contract shall be the authoritative and binding version.

§ 13

Datenschutz

   

§ 13

Data protection

Die Mitarbeiterin ermächtigt die Gesellschaft, personenbezogene Daten über die
Mitarbeiterin zu erheben und zu verwenden, soweit eine Rechtsvorschrift dies
vorsieht und zwingend voraussetzt, dies der Zweckbestimmung des Arbeitsvertrages
dient oder es zur Wahrnehmung berechtigter Interessen der Gesellschaft dient und
die schutzwürdigen Interessen der Gesellschaft die schutzwürdigen Interessen der
Mitarbeiterin am Ausschluss der Erhebung oder Verwendung überwiegen. Hierzu
gehört auch die Übermittlung personenbezogener Daten im Rahmen der Auskunfts-
und Meldepflicht nach sozialversicherungs- und steuerrechtlichen Vorschriften.
Im Übrigen ermächtigt die Mitarbeiterin die Gesellschaft     The Employee agrees
that the Company can collect and use Employee’s personal data, if the collection
and use is prescribed and required mandatory by a legal provision, or if it is
necessary to fulfil the concrete purpose of the employment contract, or if it is
necessary to safeguard legitimate interests of the Company and if it is
appropriate after the interests of both parties have been weighed against each
other. This includes the transfer of personal data within the scope of
fulfilling the duty to provide information and the duty to report pursuant to
Social Law and Tax Law. Furthermore the Employee authorizes the Company to
forward his personal data to the Company’s parent company HeartWare, Inc., which
has its business seat in the US. The

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

dazu, ihre personenbezogenen Daten an die Muttergesellschaft der Gesellschaft,
die HeartWare Inc., die ihren Geschäftssitz in den USA hat, weiterzuleiten. Die
Mitarbeiterin ermächtigt HeartWare, Inc. diese Daten zu verwenden, soweit dies
der Zweckbestimmung des Arbeitsverhältnisses zwischen der Mitarbeiterin und der
Gesellschaft dient.     Employee authorizes HeartWare, Inc. to use such data as
long as this is necessary to fulfil the concrete purpose of the employment
relationship between the Employee and the Company. § 14     § 14 “Business
Protection Agreement” und “Amendment to the Employment agreement concerning the
grant of severance in the event of change in control”     Business Protection
Agreement and Amendment to the Employment agreement concerning the grant of
severance in the event of change in control Die Inhalte des als Anlage 1 mit
dieser Vereinbarung fest verbundenen und von der HeartWare Inc. vorgegebenen
“Business Protection Agreement” und des als Anlage 2 mit dieser Vereinbarung
fest verbundenen und von der HeartWare Inc. vorgegebenen “Amendment to the
Employment agreement concerning the grant of severance in the event of change in
control” sind ebenfalls Vertragsbestandteile des zwischen der Gesellschaft und
der Mitarbeiterin geschlossenen Arbeitsverhältnisses.     The contents of the
“Business Protection Agreement”, which is attached fixed with this Agreement as
Annex 1 and given from the HeartWare Inc., and of the “Amendment to the
Employment agreement concerning the grant of severance in the event of change in
control”, which is attached fixed with this Agreement as Annex 2 and given from
the HeartWare Inc., are also contractual parts of the employment between the
Company and the employee. Das “Amendment to the Employment agreement concerning
the grant of severance in the event of change in control” gilt sowohl für einen
“change in control” bei der HeartWare Inc. oder HeartWare International, Inc.
als auch sinngemäß bei einem solchen der Gesellschaft.     The “Amendment to the
Employment agreement concerning the grant of severance in the event of change in
control” applies as well in the case of a change of control in regard to the
HeartWare Inc. or HeartWare International, Inc. as analogously in the case of a
change of control in regard of the Company. Die Parteien vereinbaren bereits zum
jetzigen Zeitpunkt, dass die gemäß dem “Amendment to the Employment agreement
concerning the grant of severance in the event of change in control” (Anlage 2)
von der Gesellschaft zu erbringende Abfindungszahlung jedwede mögliche,
insbesondere aufgrund Gesetz, einem Urteil oder einer Aufhebungs- oder
Abwicklungsvereinbarung zu zahlende Abfindung an Erfüllungsstatt ersetzt.    
The parties already agree at this time, that a severance pay provided by the
Company under the “Amendment to the Employment agreement concerning the grant of
severance in the event of change in control” (Annex 2) shall supersede any other
possible severance payment especially based on law, on a judgment or on a
termination / settlement agreement in lieu of fulfillment.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

§ 15

Vertragsänderungen

   

§ 15

Amendments to the Contract

1.   Änderungen und/oder Ergänzungen dieses Vertrages, die nicht durch eine
individuelle Vereinbarung der Vertragsparteien erfolgen, bedürfen zu ihrer
Rechtswirksamkeit der schriftlichen Bestätigung. Dies gilt auch für den Verzicht
auf dieses Schriftformerfordernis. Das bedeutet, dass keine Ansprüche aus
betrieblicher Übung entstehen können     1.   Changes of and/or amendments to
this contract, which were not agreed upon individually among the parties, shall
require to be confirmed to in writing in order to become effective. This applies
also to the waiver of the written form requirement. This means that no claims
may arise under the terms of an operational practice (“Betriebliche Übung”). 2.
  Sollte aus irgendeinem Grund eine Bestimmung dieses Vertrages unwirksam sein
oder werden, so berührt dies nicht die übrigen Bestimmungen. An die Stelle der
unwirksamen Bestimmung soll eine Regelung treten, die dem am nächsten kommt, was
die Vertragspartner in verständiger Würdigung der beiderseitigen Interessen
vereinbart hätten, falls sie die Unwirksamkeit der betreffenden Regelung gekannt
hätten.     2.   Should, for any reason, a provision of this contract be or
become invalid, the remaining provisions shall not be effected thereby. The
invalid provision shall be replaced by another provision reflecting as closely
as possible what the parties would have agreed taking their mutual interests
into consideration if they have known about the invalidity of the respective
provision.

 

Datum, September 1, 2014     Date, September 1, 2014 Gesellschaft     Company

/s/ Doug Godshall

   

/s/ Doug Godshall

Doug Godshall

Geschäftsführer HeartWare GmbH

   

Doug Godshall

Managing Director HeartWare GmbH

Mitarbeiterin     Employee

/s/ Katrin Leadley

   

/s/ Katrin Leadley

Katrin Leadley     Katrin Leadley

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

Annex 2

Grant of Severance in the Event of Change in Control

 

  a. If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined below), and subject to the
notice and release requirements described below, the Company shall cause to be
paid, on or beginning within 15 days after your termination of employment a
lump-sum cash payment in an amount equal to one times your Total Salary. The
severance pay provided herein shall supersede, and not be in duplication of, any
severance pay provided under the Employment Agreement or as required pursuant to
any other statutory or legal requirement. “Total Salary” means your then current
Base Salary plus the most recent amount paid to you as your Annual Bonus, if
any.

 

  b. “Cause” means your: (i) material or persistent breach of this letter
agreement; (ii) engaging in any act that constitutes serious misconduct, theft,
fraud, material misrepresentation, serious dereliction of fiduciary obligations
or duty of loyalty to the Company; (iii) conviction of a felony, or a plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude or which in the reasonable opinion of the Board brings you, the Board,
the Company or any affiliate into disrepute; (iv) neglect of or negligent
performance of your duties under this letter agreement; (v) willful,
unauthorized disclosure of material confidential information belonging to the
Company, or entrusted to the Company by a client, customer, or other third
party; (vi) repeatedly being under the influence of drugs or alcohol (other than
prescription medicine or other medically related drugs to the extent that they
are taken in accordance with their directions) during the performance of your
duties under this letter agreement, or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
your duties under this letter agreement; (vii) repeated failure to comply with
the lawful directions of your immediate supervisor or the Board that are not
inconsistent with the terms of this letter agreement; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Company or any
affiliate into disrepute. In order for the Company to terminate your employment
for Cause under any of clauses (i), (iv), (vi) or (vii) in the preceding
sentence, the Company must provide you with written notice of its intention to
terminate employment for Cause and describing the acts or omissions upon which
such termination for Cause is based, and you shall be provided a 30-day period
from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.

 

  c. “Good Reason” means the occurrence of any of the following without your
consent:

i. a material diminution in your Base Salary;

ii. a material diminution in your authority, duties, or responsibilities;

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

iii. a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee instead of the Board;

iv. a material diminution in the budget over which you retain authority; or

v. any other action or inaction that constitutes a material breach by the
Company of any agreement under which you provide services.

Notwithstanding the above, no “Good Reason” exists unless (I) you notify the
Company in writing within 90 days after the initial existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) you terminate employment by no later than 2 years
after the initial existence of any condition listed above.

 

  d. A “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with section 409A of the Internal Revenue Code:

i. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, beneficial ownership of
more than a majority of the total fair market value or total voting power of the
then-outstanding securities of the Parent;

ii. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, the assets of the Parent
that have a total gross fair market value (as determined by the Board) of more
than 50% of the total gross fair market value of all of the assets of, as
applicable, the Parent immediately prior to the initiation of the acquisition;
or

iii. A majority of the members of the board of directors of the Parent is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the board who were
members of the board prior to the initiation of the replacement.

For purposes of this Amendment, a “Person” means any individual, entity or group
within the meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended, other than (A) the Parent, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of the Parent, or
(C) any corporation owned, directly or indirectly, by the stockholders of the
Parent in substantially the same proportions as their ownership of stock of the
Parent. Persons will be considered to be “Acting as a Group” (or a “Group”) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    



--------------------------------------------------------------------------------

LOGO [g801814ex10_3head.jpg]

 

or acquisition of stock, or similar transaction, such stockholder is considered
to be Acting as a Group with other stockholders only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. Persons
will not be considered to be Acting as a Group solely because they purchase
assets of the same corporation at the same time or purchase or own stock of the
same corporation at the same time, or as a result of the same public offering.

For purposes of this Amendment section 318(a) of the Internal Revenue Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury regulation section 1.83 3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option.

 

  e. Your right to receive severance pay under this Amendment is conditioned
upon (i) your signing and delivering to the Company, before any payment is due
or scheduled to begin, a general release of claims, in form and substance
reasonably acceptable to the Company, by which you release the Company from any
claim arising from your employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) your compliance with the
terms of the Business Protection Agreement, attached to the Employment Agreement
as Annex 1. The Company shall make no payment before the general release becomes
effective upon the expiration of any applicable revocation period.

 

 

 

    Kugelfangtrift 10, 30179 Hannover, Germany   heartware.com    